Name: COMMISSION REGULATION (EEC) No 2867/93 of 20 October 1993 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  executive power and public service;  animal product
 Date Published: nan

 No L 262/26 Official Journal of the European Communities 21 . 10 . 93 COMMISSION REGULATION (EEC) No 2867/93 of 20 October 1993 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (a) under the heading "Notes" and im Section 24 respectively one of the following :  Producto ACP  Reglamento (CEE) n ° 715/90,  AVS-varer  forordning (EÃF) nr. 715/90 ,  AKP-Erzeugnis  Verordnung (EWG) Nr. 715/90 ,  Ã Ã Ã ¿Ã Ã ¿Ã ½ Ã Ã Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90,  ACP-product  Regulation (EEC) No 715/90,  Produit ACP  rÃ ¨glement (CEE) n0 715/90,  Prodotto ACP  regolamento (CEE) n . 715/90,  ACS-produkt  Verordening (EEG) nr. 715/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 523/91 (2), and in particular Article 27 thereof, Whereas Article 101 ( 1 ) of Council Decision 91 /482/EEC (3) lays down that products originating in the OCT shall be imported into the Community free of customs duties and charges having equivalent effect ; whereas Council Regulation (EEC) No 444/92 (4) extends Regulation (EEC) No 715/90 solely in respect of products originating in the ACP States ; whereas, accordingly, Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 2292/93 (6), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2377/80 is amended as follows : 1 . In Article 13 ( 1 ), (a) and (b) are replaced by the following :  Produto ACP  Regulamento (CEE) n? 715/90 . (b) in Section 8, the name of the State in which the product is to originate .' ; 2. in Point 1 of Section I of Annex I, 'OCT' is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 58, 5. 3 . 1991 , p. 1 . (3) OJ No L 263, 19. 9 . 1991 , p. 27. (4) OJ No L 52, 27. 2. 1992, p. 7. O OJ No L 241 , 4. 9 . 1980, p. 5. (4 OJ No L 206, 18 . 8 . 1993, p. 3 .